     Case 3:19-cv-00304-MMD-CLB Document 35 Filed 11/19/20 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                  ***

6     BRICK SHALAKO HOUSTON,                             Case No. 3:19-cv-00304-MMD-CLB

7                                    Plaintiff,                       ORDER
             v.
8
      OFFENDERS MANAGEMENT DIVISION,
9     et al.,

10                               Defendants.

11

12          The Court entered judgment on Plaintiff Brick Shalako Houston’s case on February

13   24, 2020. (ECF No. 15.) After denying Plaintiff’s motion for reconsideration (ECF No. 19)

14   in part and granting it in part, Plaintiff’s case was dismissed without prejudice. (ECF No.

15   21.) Plaintiff appealed, but the Ninth Circuit dismissed the appeal for failure to prosecute.

16   (ECF No. 31.) Accordingly, the Court denies Plaintiff’s motion for legal supplies (ECF No.

17   30) as moot in this closed case.

18          DATED THIS 19th Day of November 2020.

19

20
                                                  MIRANDA M. DU
21                                                CHIEF UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27

28
